    Case: 4:14-cv-00832-DCN Doc #: 199 Filed: 11/07/18 1 of 3. PageID #: 9423



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CHRISTOPHER META, on behalf of himself           )   CASE NO. 4:14-CV-0832
and all others similarly situated,               )
                                                 )
               Plaintiff,                        )   JUDGE DONALD C. NUGENT
                                                 )
       vs.                                       )
                                                 )
TARGET CORPORATION, et al.,                      )
                                                 )
               Defendants.                       )
                                                 )



             REPLY TO MOTION TO MODIFY BOND TO SECURE PAYMENT
                   OF COSTS AND ATTORNEYS’ FEES ON APPEAL
                               (FED. R. APP. P. 7)

       Objector Erich Neumann’s Opposition to Motion to Modify Appeal Bond (ECF No. 198)

fails to raise any arguments related to modification of the bond based on Sheila Ference’s

abandonment of her appeal.

       The Court has already ruled that Neumann has an obligation to post a bond in this case.

Plaintiff’s Motion to Modify Appeal Bond (ECF No. 197, “Motion”) merely requests that the Court

modify Neumann’s obligation due to the abandonment of an appeal by his fellow objector. Instead

of addressing whether modification is improper based on the new posture of the appeals, Neumann

merely reiterates his prior contention that a bond is altogether improper. 1 Id. at PageID #: 9419.

That argument is irrelevant to this Motion.

       Neumann also requests that the Court stay the bond requirement. Id. Neumann has already

moved to reconsider the bond requirement on the theory that any bond against him is improper. See


1
  In so doing, Neumann incorporates prior arguments he has made on the topic. So, Plaintiff hereby
incorporates all of its prior arguments as to the merits of an appeal bond.


                                                1
    Case: 4:14-cv-00832-DCN Doc #: 199 Filed: 11/07/18 2 of 3. PageID #: 9424



ECF No. 190. The Court denied Neumann’s motion. See ECF No. 191. Thus, any argument that the

bond is improper is merely an improper second attempt at reconsideration.

       Indeed, Neumann’s response overlooks the critical issue in this Motion: he is the only

individual maintaining an appeal for which this Court estimated costs to be $80,000. As the only

person appealing in a case in which the Court has ordered an appeal bond, Neumann should be

required to cover the entire $80,000. Therefore, the Court should modify its prior order and require

Neumann to post $80,000 in bond.

       To date, Neumann has not paid the $40,000 the Court previously ordered him to pay. A

motion to dismiss his appeal for failure to pay bond remains pending before the Sixth Circuit. See

Doc. 24 in No. 18-3840 (6th Cir.).

Dated: November 7, 2018

                                              /s/ Stuart E. Scott
                                              DENNIS R. LANSDOWNE (0026036)
                                              STUART E. SCOTT (0064834)
                                              KEVIN C. HULICK (0093921)
                                              SPANGENBERG SHIBLEY & LIBER LLP
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              (216) 696-3232
                                              (216) 696-3924 (FAX)
                                              dlansdowne@spanglaw.com
                                              sscott@spanglaw.com
                                              khulick@spanglaw.com

                                              HASSAN A. ZAVAREEI (pro hac vice)
                                              JONATHAN K. TYCKO (pro hac vice)
                                              ANDREW J. SILVER (pro hac vice)
                                              TYCKO & ZAVAREEI LLP
                                              1828 L Street, N.W., Suite 1000
                                              Washington, D.C. 20036
                                              (202) 973-0900
                                              (202) 973-0950 (FAX)
                                              hzavareei@tzlegal.com
                                              jtycko@tzlegal.com
                                              asilver@tzlegal.com

                                              Attorneys for Plaintiff Christopher Meta and the Class

                                                 2
    Case: 4:14-cv-00832-DCN Doc #: 199 Filed: 11/07/18 3 of 3. PageID #: 9425



                                    CERTIFICATE OF SERVICE

       Notice of this filing will be sent by operation of the Court’s electronic filing system to all

parties indicated on the electronic filing receipt. A true and correct copy of the foregoing was served

electronically on Defendants’ counsel of record. Copies will be served on Objectors’ counsel by

electronic mail and/or U.S. Mail.

                                                                /s/ Stuart Scott
                                                                Stuart E. Scott




                                                   3
